DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 08/25/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 08/25/2021 concerning the Preliminary Amendment have been considered and those amendments have been entered.     
Information Disclosure Statement
The information disclosure statement filed 08/26/2021 on sheet 13 of 20 has a redundant citation, US-2012020856, therefore, reference to this redundant citation has been lined through.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 2-21 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amended claims filed on 08/25/2021 claim "determining a context of the client device corresponding to the geographic location, the context indicating whether the client device is located in an indoor or outdoor environment based on at least one of the camera and the one or more sensors" in claim 2 at lines 10-12 and claim "determining a context of the client device corresponding to the geographic location, the context indicating whether the client device is located in an indoor or outdoor environment based on at least one of a camera of the client device and the one or more sensors of the client device" in claim 12 at lines 4-6 and in claim 21 at lines 5-7.  However, the specification describes "At operation 1005, the sensor engine 620 determines whether the client device 102 is indoors or outdoors based on computer vision analysis of the live feed 1210 displayed on the screen of the client device 102.", refer to paragraph [0080].  The Examiner notes that paragraph [0080] further describes
"Further, at operation 1010, the sensor engine 620 may access the microphone of the client device 102 to analyze audio data from the surrounding environment. For example, if the sensor engine 620 determines that the clanking sounds is dishes being clashed together, and there is a loud ambient sound level, the sensor engine 620 can then determine that the user is in a public setting, such as a restaurant."  However, the determination of a restaurant does not determine indoor or outdoor restaurant.
The written description does not convey the claimed "the context indicating whether the client device is located in an indoor or outdoor environment based on at least one of the camera and the one or more sensors" (emphasis added), refer to claim 2 at lines 10-12 and the claimed "the context indicating whether the client device is located in an indoor or outdoor environment based on at least one of a camera of the client device and the one or more sensors of the client device" (emphasis added), refer to claim 12 at lines 4-6 and claim 21 at lines 5-7.  The dependent claims inherit and do not correct the written description issue present in the parent independent claims 2 and 12.  Claims 3, 4, 5, 8, 13, 14, 15, 16, and 18 correctly adds analyzing an image to determining the context, however, this does not correct the written description issue present in the parent independent claims 2 and 12.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application No. 15/654,429 and 16/74,5117, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application for the same reasons given in the above 35 U.S.C. 112(a) rejection based on failing to comply with the written description requirement. 
Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the above rejection and priority issue.
Claims 2-11:
	Using the priority date given by provisional 62/467,693 the prior art of record fails to teach or suggest in the context of applicant’s written description “determining a context of the client device corresponding to the geographic location, the context indicating whether the client device is located in an indoor or outdoor environment based on” (from claim 2), “analyzing an image generated from the camera at the geographic location of the client device” (from claims 3, 4, 5, and 8), and “identifying a lens virtual object based on the context of the client device; and displaying, on the display device, a display element from the lens virtual object while a video from the indoor or outdoor environment is displayed on the display device” (from claim 2).  An amended claim 2 with these features would distinguish claim 2 from the prior art of record as well as satisfy the written description requirement.
Claim 12-20:
Using the priority date given by provisional 62/467,693 the prior art of record fails to teach or suggest in the context of applicant’s written description “determining a context of the client device corresponding to the geographic location, the context indicating whether the client device is located in an indoor or outdoor environment based on” (from claim 12), “analyzing an image generated from the camera at the geographic location of the client device” (from claims 13, 14, 15, and 18), and “identifying a lens virtual object based on the context of the client device; and displaying, on a display device of the client device, a display element from the lens virtual object while a video from the indoor or outdoor environment is displayed on the display device” (from claim 12).  An amended claim 12 with these features would distinguish claim 12 from the prior art of record as well as satisfy the written description requirement.
	Claim 21:
	Claim 21 is a non-transitory machine-readable storage device version of method claim 12 and the same rational discussed for method claim 12 applies to non-transitory machine-readable storage device claim 21.
Please continue to maintain a clear line of demarcation between the parent patent’s claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Wexler et al., US Patent Application Publication No. 2017/0195629, describes in paragraph [0346] analyzing an image from a camera to determine indoor and outdoor location and additionally may use GPS to confirm indoor or outdoor location and describes in paragraph [0347] displaying alerts such as “For example, when the contextual situation is “transitioning from indoors to outdoors,” the determined information may be: “where and when was the last appearance of the user's keys in the captured images.””.
Fein et al., US Patent Application Publication No. 2014/0098127, FIGs. 6A-6W illustrates augmenting various indoor and outdoor locations.
Son et al., US Patent Application Publication No. 2011/0148922, describes in paragraph [0020] “The context awareness processing unit 130 automatically analyzes the acquired sensor information or is aware of indoor/outdoor contexts from a location/posture sensor data.”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFERY A. BRIER
Primary Examiner
Art Unit 2613

/JEFFERY A BRIER/Primary Examiner, Art Unit 2613